[Cite as State v. Bryan, 2019-Ohio-2980.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. John W. Wise, P. J.
        Plaintiff-Appellee                         Hon. Craig R. Baldwin, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. CT2018-0058
KEVIN J. BRYAN

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. CR2018-0318


JUDGMENT:                                      Affirmed in Part; Reversed in Part and
                                               Remanded


DATE OF JUDGMENT ENTRY:                         July 22, 2019



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

NO APPEARANCE                                  JAMES A. ANZELMO
                                               ANZELMO LAW
                                               446 Howland Drive
                                               Gahanna, Ohio 43230
Muskingum County, Case No. CT2018-0058                                                     2

Wise, John, P. J.

       {¶1}     Appellant Kevin Bryan appeals his conviction on two weapons counts in the

Court of Common Pleas, Muskingum County. Appellee is the State of Ohio. The relevant

procedural facts leading to this appeal are as follows.

       {¶2}     On or about December 14, 2017, appellant’s parole officer asked the

Muskingum County Sheriff’s Office to check into appellant’s failure to maintain contact

with the Adult Parole Authority. Sheriff deputies went to an address in Zanesville, Ohio,

and spoke with appellant’s girlfriend. They subsequently discovered a .22 caliber

handgun on the premises, which appellant ultimately admitted was his. See Plea Hearing

Tr. at 10-11.

       {¶3}     On May 23, 2018, appellant was indicted on one count of having a weapon

while under a disability (R.C. 2923.13(A)(3)), a third-degree felony, and possession of a

defaced weapon (R.C. 2923.201(A)(2)), a first-degree misdemeanor.

       {¶4}     On August 10, 2018, appellant appeared with counsel before the court for

a plea hearing. The defense and prosecution jointly recommended a two-year prison

sentence and forfeiture of the handgun. See Plea Hearing Tr. at 3. Appellant entered

pleas of guilty to both charges.

       {¶5}     A sentencing hearing was conducted on August 13, 2018. Via a judgment

entry issued on August 14, 2018, appellant was sentenced to two years in prison on Count

I, and six months of local incarceration on Count II, to be served concurrently.

       {¶6}     In addition, the court concluded that appellant had violated the post-release

control that he had been serving under Muskingum County case number CR2012-0053.

The court therefore terminated that post-release control and ordered appellant to
Muskingum County, Case No. CT2018-0058                                                  3


consecutively serve in prison the remaining post-release control time, which the court had

calculated at the sentencing hearing to be 1,124 days. See Sentencing Tr. at 8. However,

the sentencing entry did not restate the 1,124 figure or state a specific amount of prison

time for the post-release control violation from CR2012-0053. See Judgment Entry, Aug.

14, 2018, at 1-2. The entry merely stated that the court “imposes the remainder of time

left on Post Release Control be served in prison.” Id. at 2.

       {¶7}   The court also ordered appellant to pay court costs. Judgment Entry, Aug.

14, 2018, at 2. When the court costs ruling was announced on the record (Sentencing Tr.

at 8), appellant’s trial counsel did not object even though appellant had received

appointed counsel on June 11, 2018 due to his indigence.

       {¶8}   On September 7, 2018, appellant filed a notice of appeal. He herein raises

the following two Assignments of Error:

       {¶9}   “I.   THE TRIAL COURT ERRED WHEN IT SENTENCED BRYAN, IN

VIOLATION OF HER [SIC] DUE PROCESS RIGHTS UNDER THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

SECTION SIXTEEN, ARTICLE ONE OF THE OHIO CONSTITUTION.

       {¶10} “II. BRYAN RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL, IN

VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION

AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

                                                I.

       {¶11} In his First Assignment of Error, appellant argues the trial court erred and

violated his rights to due process under the United States and Ohio Constitutions when it
Muskingum County, Case No. CT2018-0058                                                      4


sentenced him, via the judgment entry of August 14, 2018, for violating his post-release

control from a prior case.

       {¶12} The United States Supreme Court has stated that an accused is guaranteed

the right to be present at all stages of criminal proceedings that are critical to its outcome

when his or her absence may frustrate the fairness of the proceedings. See Kentucky v.

Stincer (1987), 482 U.S. 730, 745, 107 S. Ct. 2658, 96 L. Ed. 2d 631. See, also, Crim.R.

43(A). Similarly, “[a] defendant is entitled to know his sentence at the sentencing hearing.”

State v. Santiago, 8th Dist. Cuyahoga No. 101640, 2015-Ohio-1824, ¶ 19. Thus,

sentencing terms in a judgment entry must match those announced in open court in the

defendant's presence. State v. Sullivan, 1st Dist. Hamilton No. C-150091, 2015-Ohio-

4845, ¶ 6, citing State v. Carpenter, 1st Dist. Hamilton No. C–950889, 1996 WL 577854.

       {¶13} Under R.C. 2929.141(A)(1), when a defendant who is on post-release

control is convicted of or pleads guilty to a new felony, the trial court may terminate the

post-release control term and convert it into additional prison time, a penalty often referred

to as a “judicial sanction.” See State v. Bishop, 156 Ohio St. 3d 156, --- N.E.3d ---, 2018-

Ohio-5132, ¶ 13. In the case sub judice, appellant emphasizes that even though the trial

court orally ordered a specific judicial sanction of 1,124 days, consecutive, for his prior-

case post-release control violation, on top of the two-year sentence for his present

offenses, the number of days was not repeated in the written sentencing entry. But we

thus observe that the written sentencing entry did not add a new sanction vis-à-vis what

was pronounced orally, it merely left out an important numerical detail.

       {¶14} A trial court has jurisdiction to correct clerical errors in its judgments. See

State ex rel. Cruzado v. Zaleski, 111 Ohio St. 3d 353, 2006–Ohio–5795, 856 N.E.2d 263,
Muskingum County, Case No. CT2018-0058                                                   5

¶ 19, citing Crim.R. 36. A nunc pro tunc order can be used to supply information which

existed but was not recorded, and to correct typographical or clerical errors. See Jacks v.

Adamson (1897), 56 Ohio St. 397, 47 N.E. 48. Nunc pro tunc entries are limited in proper

use to reflecting what the court actually decided, not what the court might or should have

decided or what the court intended to decide. State v. Swogger, 5th Dist. Stark No. 2007

CA 00208, 2008-Ohio-2536, ¶ 12, quoting State ex rel. Fogle v. Steiner (1995), 74 Ohio

St.3d 158, 164, 656 N.E.2d 1288 (internal quotations omitted).

      {¶15} Under the circumstances presented, we find the proper remedy in this

appeal is to remand the matter to the trial court to issue a nunc pro tunc sentencing entry

in accordance with law. Appellant’s First Assignment of Error is sustained to that extent.

                                                II.

      {¶16} In his Second Assignment of Error, appellant argues he received ineffective

assistance of trial counsel because his defense attorney did not request a waiver of court

costs. We disagree.

      {¶17} This Court rejected such an argument in State v. Davis, 5th Dist. Licking

No. 17-CA-55, 2017-Ohio-9445. We have continued to follow our Davis holding in this

regard, most recently in State v. Ross, 5th Dist. Muskingum No. CT2018-0047, 2019-

Ohio-2472, ¶ 60. The present issue remains pending before the Ohio Supreme Court on

a certified conflict between Davis, supra, and State v. Springer, 8th Dist. Cuyahoga No.

104649, 2017-Ohio-8861.

      {¶18} In State v. Ramsey, 5th Dist. Licking No. 17-CA-76, 2018-Ohio-2365, we

held that unless an Ohio Supreme Court decision is rendered on this issue to the contrary

in the future, we would continue to abide by our decision in Davis. Ramsey at ¶ 46.
Muskingum County, Case No. CT2018-0058                                                  6


       {¶19} Accordingly, we herein hold appellant was not deprived of the effective

assistance of trial counsel in violation of his rights under the Sixth and Fourteenth

Amendments to the United States Constitution and Article I, § 10 of the Ohio Constitution.

       {¶20} Appellant’s Second Assignment of Error is overruled.

       {¶21} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Muskingum County, Ohio, is hereby affirmed in part, reversed in part,

and remanded.


By: Wise, John, P. J.

Baldwin, J., and

Wise, Earle, J., concur.



JWW/d 0703